

117 HR 1887 IH: Rural Hospital Support Act
U.S. House of Representatives
2021-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1887IN THE HOUSE OF REPRESENTATIVESMarch 12, 2021Mr. Reed (for himself and Ms. Sewell) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to rebase the calculation of payments for sole community hospitals and Medicare-dependent hospitals, and for other purposes.1.Short titleThis Act may be cited as the Rural Hospital Support Act.2.Rebasing of the calculation of payments for sole community hospitals(a)Rebasing permittedSection 1886(b)(3) of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is amended by adding at the end the following new subparagraph:(M)(i)For cost reporting periods beginning on or after October 1, 2021, in the case of a sole community hospital there shall be substituted for the amount otherwise determined under subsection (d)(5)(D)(i) of this section, if such substitution results in a greater amount of payment under this section for the hospital, the subparagraph (M) rebased target amount.(ii)For purposes of this subparagraph, the term subparagraph (M) rebased target amount has the meaning given the term target amount in subparagraph (C), except that—(I)there shall be substituted for the base cost reporting period the 12-month cost reporting period beginning during fiscal year 2016;(II)any reference in subparagraph (C)(i) to the first cost reporting period described in such subparagraph is deemed a reference to the first cost reporting period beginning on or after October 1, 2021; and(III)the applicable percentage increase shall only be applied under subparagraph (C)(iv) for discharges occurring on or after October 1, 2021..(b)Conforming amendmentsSection 1886(b)(3) of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is amended—(1)in subparagraph (C), in the matter preceding clause (i), by striking subparagraphs (I) and (L) and inserting subparagraphs (I), (L), and (M); and(2)in subparagraph (I)(i), in the matter preceding subclause (I), by striking subparagraph (L) and inserting subparagraphs (L) and (M).3.Rebasing of the calculation of payments for Medicare-dependent hospitalsSection 1886(b)(3) of the Social Security Act (42 U.S.C. 1395ww(b)(3)), as amended by subsection (a), is further amended—(1)in subparagraph (D), by striking subparagraph (K) and inserting subparagraphs (K) and (N); and(2)by adding at the end the following new subparagraph:(N)(i)With respect to discharges occurring on or after October 1, 2021, in the case of a medicare-dependent, small rural hospital, for purposes of applying subparagraph (D)—(I)there shall be substituted for the base cost reporting period described in subparagraph (D)(i) the 12-month cost reporting period beginning during fiscal year 2016; and(II)any reference in such subparagraph to the first cost reporting period described in such subparagraph is deemed a reference to the first cost reporting period beginning on or after October 1, 2021.(ii)This subparagraph shall only apply to a hospital if the substitution described in clause (i)(I) results in an increase in the target amount under subparagraph (D) for the hospital..4.Prohibition of adjustments to classifications and weighting factors relating to the calculation of payments for sole community hospitals and Medicare-dependent hospitalsSection 1886(d)(4)(C) of the Social Security Act (42 U.S.C. 1395ww(d)(4)(C)—(1)in clause (i), by striking The Secretary and inserting Subject to clause (v), the Secretary; and(2)by adding at the end the following new clause:(v)For discharges using the rebased target amounts described in subparagraph (M) or (N) of subsection (b)(3), the Secretary may not adjust such amounts for adjustments required by clause (iii) prior to October 1, 2015..5.Extension of the medicare-dependent hospital (MDH) program(a)Extension of payment methodologySection 1886(d)(5)(G) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)) is amended—(1)in clause (i), by striking , and before October 1, 2022; and(2)in clause (ii)(II), by striking , and before October 1, 2022.(b)Conforming amendments(1)Extension of target amountSection 1886(b)(3)(D) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(D)) is amended—(A)in the matter preceding clause (i), by striking , and before October 1, 2022; and(B)in clause (iv), by striking through fiscal year 2022 and inserting or a subsequent fiscal year.(2)Permitting hospitals to decline reclassificationSection 13501(e)(2) of the Omnibus Budget Reconciliation Act of 1993 (42 U.S.C. 1395ww note) is amended by striking fiscal year 2000 through fiscal year 2022 and inserting a subsequent fiscal year.6.Extension of the increased payments under the medicare low-volume hospital programSection 1886(d)(12) of the Social Security Act (42 U.S.C. 1395__(d)(12)) is amended—(1)in subparagraph (B)—(A)in the header, by inserting for fiscal years 2005 through 2010 after increase; and(B)in the matter preceding clause (i), by striking and for discharges occurring in fiscal year 2023 and subsequent fiscal years;(2)in subparagraph (C)(i)—(A)in the matter preceding subclause (I), by striking through 2022 and inserting and each subsequent fiscal year;(B)in subclause (II), by adding at the end and; (C)in subclause (III)—(i)by striking fiscal years 2019 through 2022 and inserting fiscal year 2019 and each subsequent fiscal year;(ii)by striking ; and and inserting a period; and(D)by striking subclause (IV); and(3)in subparagraph (D)—(A)by revising the header to reach as follows: Applicable percentage increase beginning with fiscal year 2011.—; (B)in the matter preceding clause (i), by striking fiscal years 2011 through 2022 and inserting fiscal year 2019 and each subsequent fiscal year; and(C)in clause (ii), by striking each of fiscal years 2019 through 2022 and inserting fiscal year 2019 and each subsequent fiscal year. 